Exhibit 10.13

American Standard Europe

a Belgian private limited liability company

1789 Chaussée de Wavre, Box 15

Belgium, Brussels 1160

Telephone: 32-(0)2-663-01-20

Facsimile: 32-(0)2-675-43-42

Amendment to the Employment Contract of March 1, 2003

 

BETWEEN:

   The Belgian private limited liability company ‘American Standard Europe’ with
Registered office at no. 1789 Chaussée de Wavre, Brussels 1160,   

represented by Ms. Arielle Vander Perren, its Acting Vice-President Human
Resources, and

called the ‘Employer,’ in the remainder of this instrument,

AND

   Mr. Ulrich Michel, who lives at no. 49 Rue Vilain XIV, 1000 Brussels, called
the ‘Employee,’ in the remainder of this instrument,

HAVING FIRST STATED

 

•  

that the Employee has been working for the Employer since March 3, 2003 and,
until March 31, 2005, discharged the duties of CFO—Trane Commercial Systems,
EMAIR;

 

•  

that they have recognized that, since April 1, 2005, the Employee has been
discharging the duties of CFO & VP Finance in the WABCO Division;

 

•  

that effective with the spin off of the WABCO Holdings Inc. (“WABCO”) as a
separate publicly traded company, the Employee shall become Chief Financial
Officer of WABCO, and the parties therefore are concluding this Amendment to the
Employment Contract of March 1, 2003, as amended March 1, 2005, in order to
incorporate the terms and conditions of Employee’s new assignment;



--------------------------------------------------------------------------------

HAVE AGREED AS FOLLOWS:

Article 1 Effective Date

These additional clauses apply effective with the spinoff of WABCO, expected to
be July 31, 2007 (the “Effective Date”).

Article 2 Function

The parties have mutually agreed to change the function entrusted to the
Employee under article 1 of the Employment Contract of March 1, 2003. Effective
April 1, 2005, The Employee is entrusted with, and agrees to take on, the
function of Chief Financial Officer—WABCO.

Article 3 Compensation

As from the Effective Date, the Employee’s monthly salary, fixed at USD 15,915
under article 5, sub-article 1, paragraph 1, of the Employment Contract of
March 1, 2003, as amended, is increased to USD 29,166.67.

The Employee shall be eligible for participation in the WABCO Annual Incentive
Plan (AIP) with an annual incentive target of 40% of base salary. The Employee
shall participate in the WABCO Long Term Incentive Plan (LTIP) with a target of
40% of base salary. The actual amount payable to you as an annual or long-term
incentive will be dependent upon the achievement of performance objectives
established in accordance with the terms of such annual or long-term incentive
plan. Accordingly, depending on such performance, the actual amount payable to
you in respect of such opportunities (including any equity compensation awards
provided in respect of your employment) may provide you with actual compensation
that is less than, greater than or equal to the target opportunities or other
values specified above. Any incentive compensation award will be in such form or
forms, and subject to such terms and conditions, as shall be determined by the
committee responsible for the administration of the applicable plan, policy or
program.

No amounts payable or awards made in respect of incentive compensation, whether
payable in cash or stock, or in respect of the Founders grant described below,
shall be deemed to be part of your basic compensation or otherwise treated as an
entitlement

 

2



--------------------------------------------------------------------------------

under the provisions of any applicable law. Such amounts are discretionary
awards, contingent on performance criteria (including stock price) and are made
solely as an inducement for you to assist in the achievement of the performance
objectives related thereto.

Article 4 Founders’ Grant

On the Effective Date, you will be granted a “founders” award having an
aggregate value of $275,000. This special, non-recurring award shall be granted
under the WABCO Omnibus Incentive Plan and shall be subject to the terms and
conditions of the WABCO Omnibus Incentive Plan (including with respect to
vesting and/or the exercisability of each such award). One half of the value of
each such award will be in the form of restricted stock units, which represent
the right to receive, subject to the terms and conditions of such award, a
corresponding number of shares of WABCO’s Common Stock, and the other half will
be in non-qualified stock options. The value of, and the number of shares
subject to, each such award shall be determined in a manner consistent with the
generally applicable grant practices as applied by Parent prior to the date
hereof (that is, the value and size of each restricted stock unit grant will be
determined based on the fair market value of a share of the WABCO common stock
on the grant date (the “Grant Date Value”) and of each stock option grant will
be determined based on the Black-Scholes value of a stock option in respect of
one share of the Common Stock, as determined based on the Grant Date Value of
such Common Stock).

Article 5 Other Equity Awards

In addition to the special one-time non-recurring grant, commencing in 2008, you
will be eligible to receive annual awards in respect of WABCO’s Common Stock in
such form or forms, in such amounts and subject to such terms and conditions, as
shall be determined at the complete discretion of the committee responsible for
the administration of the WABCO Omnibus Incentive Plan.



--------------------------------------------------------------------------------

Article 6 Severance

In the event that your employment is terminated by us without Cause or by you
for Good Reason (as each such term is defined in Appendix A), you will be
entitled to receive the following severance benefits, which are in lieu of and
not in addition to any statutory severance benefits that may otherwise be
payable to you. If the statutory severance benefits to which you would otherwise
be entitled are greater than the amounts described herein, you will receive the
statutory severance benefits and no amounts shall be payable under this section.
Otherwise, the statutory severance benefits payable to you will be treated as an
offset against the amounts payable under this section, so that you will be
entitled under this provision solely to the excess of the amounts described
herein over the amount of such statutory severance benefits, if any. In all
events, the amounts payable as severance under this section is subject to your
executing a release of claims against the Employer and its affiliated companies
within 45 days of your termination of employment.

The gross severance benefits payable hereunder (prior to any offset for any
statutory severance benefits payable) will include cash severance benefits in a
single lump sum amount equal to one and one half times the sum of (i) your then
current annual base salary and (ii) your target annual incentive opportunity.
You will also receive continued medical and life insurance coverage for a period
of 18 months following such termination of employment, subject to earlier
cessation if you receive comparable benefits from a future employer; and
reimbursement for financial planning services up to a maximum amount of $5,000,
so long as such request for reimbursement is submitted within one year of your
termination of employment.

You will also participate in the WABCO Change of Control Severance Plan (the
“COC Severance Plan”). If your employment is terminated under circumstances
which entitle you to receive the severance benefits under the COC Severance
Plan, you will receive the severance benefits available thereunder in lieu of
(and not it addition to) the severance described above.

Article 7 Noncompetition

During your employment and during the one-year period following the termination
of your employment for any reason (the “Restricted Period”), you will not become

 

4



--------------------------------------------------------------------------------

associated with any entity, whether as a principal, partner, employee,
consultant, shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly-traded company) or otherwise, that is
actively engaged in any business which is in competition in any geographic area
with the Employer’s business.

Article 8 Nonsolicitation

During your employment and the Restricted Period, you shall not (other than in
the good faith performance of your duties for the Employer) directly or
indirectly induce any employee of the Employer or any of its affiliates to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who is or was employed by the Employer
any of its affiliates unless such person shall have ceased to be employed by
such entity for a period of at least 6 months.

Article 9 Confidential Information

Without the prior written consent of the Employer, except to the extent required
by an order of a court having competent jurisdiction or under subpoena from an
appropriate government agency or in the ordinary course of business in the good
faith performance of your duties hereunder, you will not disclose any trade
secrets, customer lists, drawings, designs, information regarding product
development, marketing plans, sales plans, manufacturing plans, management
organization information, operating policies or manuals, business plans,
financial records, packaging design or other financial, commercial, business or
technical information relating to the Employer or any of its subsidiaries or
information designated as confidential or proprietary that the Employer or any
of its affiliates may receive belonging to suppliers, customers or others who do
business with the Employer or any of its affiliates (collectively, “Confidential
Information”) to any third person unless such Confidential Information has been
previously disclosed to the public by the Employer or is otherwise in the public
domain (other than by reason of your breach of this covenant).

 

5



--------------------------------------------------------------------------------

Article 10 Maintaining of the Other Provisions of the Employment Contract

The other provisions that are contained in the Employment Contract of March 1,
2003 and that are not altered as a result of the clauses set forth in this
instrument continue to be fully applicable.

Article 11 Severability; Reformation.

In the event that one or more of the provisions of this Agreement shall become
invalid, illegal or unenforceable in any respect, under Belgian law or
otherwise, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event any of Paragraphs 8
or 9 are not enforceable in accordance with their terms, Employee and Employer
agree that such Paragraph shall be reformed to make such Paragraph enforceable
in a manner which provides the Employer the maximum rights permitted at law.

*****

Executed at Brussels on July 27, 2007 in two original counterparts, of which the
Employer and The Employee each recognized having received one.

 

LOGO [g11286ex1013sig1.jpg]

   

LOGO [g11286ex1013sig2.jpg]

The Employee     For, and on behalf of, the Employer,    

Arielle Vander Perren,

Acting Vice-President Human Resources

    WABCO

(Signature preceded by the handwritten Words: ‘read and approved’)

 

6



--------------------------------------------------------------------------------

Attachment A

Definitions

Cause—means (i) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from incapacity due to reasonably
documented physical or mental illness), after a demand for substantial
performance is delivered to you, which specifically identifies the manner in
which it is believed that you have not substantially performed your duties,
(ii) conviction of, or plea of nolo contendere to, a felony, or (iii) the
willful engaging by you in gross misconduct that is materially and demonstrably
injurious to Employer and/or its affiliated companies (the “Company Group”) or
materially impairs your trustworthiness or effectiveness in the performance of
your duties. For purposes hereof, no act, or failure to act, on your part shall
be considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of WSW and its affiliated companies. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors of WABCO Holdings Inc. or based upon the advice of counsel for
Employer or any of its affiliated companies shall be conclusively presumed to be
done, or omitted to be done, by you in good faith and in the best interest of
the Company Group.

Good Reason—means any of the following:

(i) a material diminution in your authority, duties, responsibilities status or
position(s) as an executive of the Company Group;

(ii) a relocation of your principal offices by at least 30 miles from your
initial location under this assignment (other than in connection with
repatriation);

(iii) a reduction by the Company Group in your base salary;

(iv) the taking of any action by the Company Group (including the elimination of
a plan without providing substitutes therefor or the reduction of your awards
thereunder) that would substantially diminish the aggregate projected value of
your awards under the Company Group’s applicable incentive plans in which you
were participating at the time of the taking of such action;

 

7



--------------------------------------------------------------------------------

(v) the taking of any action by the Company Group that would substantially
diminish the aggregate value of the benefits provided you under the Company
Group’s applicable medical, health, accident, disability, life insurance, thrift
and retirement plans in which you were participating at the time of the taking
of such action; or

(vi) any purported termination by the Company Group of your employment that is
not effected for Cause, provided that this shall not include any termination of
employment pursuant to the Company Group’s applicable mandatory retirement
policy for executive officers.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (a) with regard to the occurrence of the events described in
subsections (iii), (iv) and (v) above prior to a Change of Control, if such
reductions or actions are proportionate to the reductions or actions applicable
to similarly situated executive officers of the Company Group pursuant to a cost
savings plan or (b) unless you give the Company written notice that such event
constitutes Good Reason within 90 days of first having knowledge of such event
and the Company fails to cure the event within 30 days after receipt of such
written notice.

 

8